Citation Nr: 1026133	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to service connection for a psychiatric disorder, 
to include paranoid personality disorder.

3.  Entitlement to service connection for a visual disability.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for a neurological disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for cervical strain.

6.  Entitlement to an initial compensable evaluation for lumbar 
strain.

7.  Entitlement to an initial compensable evaluation for eczema.

8.  Entitlement to an initial compensable evaluation for 
incontinence.

9.  Entitlement to an initial compensable evaluation for 
tendonitis of the right hip.

10.  Entitlement to an initial compensable evaluation for 
tendonitis of the left hip.

11.  Entitlement to an initial compensable evaluation for right 
knee strain.

12.  Entitlement to an initial compensable evaluation for left 
knee strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge 
via videoconferencing technology in April 2010.  A transcript of 
the hearing is associated with the claims file.

The  issue of entitlement to service connection for 
chronic cough has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a psychiatric 
disorder and fatigue, as well as the issues of higher evaluations 
for a neurological disorder, cervical strain, lumbar strain, 
eczema, incontinence, tendonitis of the hips, and knee strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A visual disability due to disease or injury was not manifest in 
service and is unrelated to service.

CONCLUSION OF LAW

A disability due to disease or injury characterized by visual 
disturbance was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A November 2005 letter discussed the evidence necessary to 
establish service connection.  It listed the evidence of record 
and told the Veteran how VA would assist him in obtaining 
additional relevant evidence.

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that a VA eye 
examination was conducted.  The Board finds that the examination 
was adequate in clarifying the nature of his current eye problems 
in that it was performed by a neutral, skilled provider who 
accurately recited the Veteran's history.  Neither the Veteran 
nor his representative has identified any additional evidence or 
information which could be obtained to substantiate this claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"- the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran's service treatment records reflect that he was 
assessed with myopia and astigmatism during service.  Vision was 
noted to be correctable to 20/20 bilaterally.  A December 2000, 
medical summary indicates that the Veteran failed color vision 
testing.  Myopia with astigmatism, corrected with spectacles, was 
also noted.  A waiver was recommended.

During his separation physical examination in May 2005 the 
Veteran reported that he saw white spots for five to ten seconds 
on closing his eyes.  He was not referred for further evaluation.  
In June 2005 he reported white spots in his vision.  He denied 
head trauma.  

On VA examination in December 2005, the Veteran reported that he 
sometimes saw white spots and that his vision got blurry 
sometimes after reading for a while.  He denied a history of 
significant eye disease and current ophthalmologic treatment.  
His best corrected visual acuity was noted to be 20/20- for both 
near and far vision.  Range of motion was full, with no 
strabismus or diplopia.  Slit lamp examination was normal 
bilaterally.  Fundus, vessels, and periphery were normal.  The 
diagnoses were myopia and history of floaters without retinal 
breaks bilaterally.

Upon review of the record, the Board finds that service 
connection is not warranted for a visual disability.  As an 
initial matter, the Board observes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased in 
service, as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.   38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed disease 
or injury).

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions in 
question were incurred or aggravated during service within the 
meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  VA's General Counsel has also expressly stated that the 
terms "disease" and "defects" must be interpreted as being 
mutually exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or unknown.  
On the other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are more 
or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 
1990).

Despite his training as a critical care nurse, the Veteran has 
not demonstrated or even asserted that his refractive errors of 
the eyes were subject to any superimposed disease or injury in 
service.  As noted above, absent superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, even if visual acuity decreased in service, as this is not 
a disease or injury within the meaning of applicable legislation 
relating to service connection.  The evidence contains no 
suggestion of any superimposed disease or injury.  The pertinent 
medical records, including his VA examination, reveal no ocular 
diseases.  The most probative evidence establishes that there is 
no superimposed disease or injury which has resulted in the 
claimed floaters.  As such, the Board must conclude that the 
preponderance of the evidence is against service connection.


ORDER

Entitlement to service connection for a visual disability is 
denied.


REMAND

The Veteran seeks service connection for fatigue.  The Board 
acknowledges that he was afforded a VA examination in May 2006, 
and that the examiner stated that the Veteran's symptoms did not 
meet the criteria for chronic fatigue syndrome.  She also stated 
that the general symptom of fatigue might be related to 
depression, bradycardia, or his neurological symptoms.  The 
Veteran is currently in receipt of service connection for a 
neurological disability.  An opinion should be sought regarding 
the question of whether fatigue is related to the service-
connected neurological disorder.  Moreover, as discussed below, 
the Board has also determined that additional action is necessary 
regarding the Veteran's claim of entitlement to service 
connection for a psychiatric disorder.  In light of the 
examiner's suggestion that fatigue might be related to 
depression, the Board finds that further development and 
adjudication of the psychiatric issue may provide evidence in 
support of his claim for fatigue.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on that issue.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. 
App. 180 (1991), for the proposition that where a decision on one 
issue would have a "significant impact" upon another, and that 
impact in turn could render any review of the decision on the 
other claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.

With respect to the claim of entitlement to service connection 
for paranoia, the Board notes that following psychological 
examination in December 2005, the examiner diagnosed paranoid 
personality disorder.  An Axis I diagnosis was deferred, despite 
test results that demonstrated moderate levels of depression.  
The Veteran was seen in the life skills clinic during service, in 
early 2004.  An outpatient record indicates that separate records 
were maintained at that clinic.  Currently available records 
reflect no Axis I diagnosis, but do include an impression of 
acute stress.  A March 2004 record indicates upcoming court 
martial in Axis IV.  No further information is discussed 
pertaining to this comment.  A May 2005 posttraumatic stress 
disorder (PTSD) checklist indicates the Veteran's report of 
repeated, disturbing memories, thoughts, or images of a stressful 
military experience; reliving of a stressful military experience; 
feeling very upset when reminded of the stressful military 
experience; avoidance; memory problems; loss of interest; feeling 
distant; emotional numbing; sleep disturbance; irritability; and 
hyper alertness.  Notably, the claims file was not available 
during the Veteran's VA examination.  As the claims file contains 
evidence that might assist a psychiatric examiner in reaching 
conclusions concerning the Veteran's current psychiatric status, 
the Board concludes that an additional examination is warranted.  
Moreover, it appears that there are additional service records, 
in the form of the life skills clinic records and any personnel 
records pertaining to the referenced court martial, that should 
be obtained.

The Veteran is in receipt of a 10 percent evaluation for a 
neurological disorder.  During a December 2005 neurological 
examination, the examiner noted that he was not sure whether the 
balance problems reported by the Veteran were related to exposure 
to dioxin or smoke while in Iraq.  He noted that the Veteran 
reported having been worked up in service, and that review of 
previous reports might be helpful to make a diagnosis.  It 
appears that the claims file was not available for review by the 
examiner.  As this examiner specifically stated that previous 
records would be valuable in reaching a diagnosis, the Board 
concludes that an additional examination which includes review of 
the pertinent history, should be conducted.

Regarding his cervical and lumbar spine disabilities, the Veteran 
has stated that they are worse.  In light of the fact that his 
most recent VA examination dates to 2005, the Board concludes 
that a current examination would be appropriate.  Moreover, at 
his April 2010 hearing, he testified that he had previously 
sought pain relief treatment three to four times per month, but 
that he had not been treated since 2007.  While the Veteran 
stated that he would attempt to obtain records of his private 
treatment, such records have not been received.  He should be 
afforded an additional opportunity to identify his private 
treatment provider so that VA might assist him in obtaining the 
records discussed during his hearing.

The Board also notes that the Veteran testified that he had 
recently undergone surgery on his left knee.  Because records 
pertaining to this surgery are outstanding, the Board concludes, 
as above, that the Veteran should be given an opportunity to 
identify providers and offered assistance in obtaining records 
pertaining to the identified treatment.  Moreover, as these 
records might also include information pertaining to the 
Veteran's right knee and bilateral hip disabilities, the Board 
finds that it is reasonable to defer a decision on those 
disabilities pending receipt of the identified private records.  
Finally, in light of the Board's remand of these issues and the 
age of the previous VA examination, the Board concludes that a 
current  examination is appropriate.

The Veteran has testified that his work as a nurse in a  hospital 
setting has worsened his eczema.  The current extent of this 
disability is unclear.  As such, the Board finds that a current 
examination to determine the extent of the Veteran's eczema is 
warranted.  

The Veteran maintains that his incontinence is worse.  He has 
testified that he uses four to five absorbent pads for post 
voiding leaks and dribbling.  As he has alleged worsening, the 
Board concludes that a current examination may be afforded.

Finally, the Board notes that at his April 2010 hearing, the 
Veteran maintained that some of his service connected 
disabilities impacted his employment.  The Veteran has therefore 
raised the issue of a total disability rating for compensation 
based on individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran 
submits evidence of medical disability and additionally submits 
evidence of unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  The U.S. 
Court of Appeals for Veterans Claims recently held that a request 
for TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation. Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the 
record reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for an increased 
rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As such, future adjudication of the Veteran's claim 
should include the issue of TDIU, in accordance with the holding 
in Rice.

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide sufficient identifying information 
for the private providers from whom he has 
received treatment since service.  He 
should also be asked to identify any VA 
facility from which he has received 
treatment since service.  Upon receipt of 
the Veteran's response, contact the 
identified providers and request records 
pertaining to treatment of the Veteran.  
All attempts to obtain such records should 
be clearly documented in the claims file.  

If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond. 

2.  Contact the appropriate service 
department and request the Veteran's 
service personnel records and any records 
pertaining to treatment at a life skills 
clinic from 2004 to 2005.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond. 

The development directed below should NOT 
be undertaken until the actions described 
in orders 1 and 2 are completed.  

3.  Schedule the Veteran for an examination 
to address the etiology of his claimed 
fatigue.  The claims file and a copy of 
this remand should be forwarded to the 
examiner for review.  A full history should 
be elicited from the Veteran during the 
course of the examination.

The examiner should note and detail all 
reported signs and symptoms referable 
fatigue, to include details about the 
onset, frequency, duration, and severity of 
all complaints relating to signs and 
symptoms, to include what precipitates and 
what relieves them.  The examiner should 
determine whether there are any objective 
medical indications that the Veteran is 
suffering from a chronic disability 
manifested by fatigue.

The examiner should specifically determine 
whether the Veteran's complaints referable 
fatigue are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
Veteran's complaints.  Symptom-based 
"diagnoses" are not considered as diagnosed 
conditions for compensation purposes.

If the Veteran's fatigue is ascribed to a 
known disease entity, the examiner should 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) the disease entity
is etiologically related to the Veteran's 
active military service, or to the service-
connected neurological disability.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

4.  Schedule the Veteran for an examination 
to address the etiology of his claimed 
psychiatric disorder.  The claims file and 
a copy of this remand should be forwarded 
to the examiner for review.  A full history 
should be elicited from the Veteran during 
the course of the examination.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
psychiatric disorders on either Axis I or 
Axis II.  If a diagnosis of an Axis I 
disorder is not warranted, the examiner 
should so state. The examiner should 
provide an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any currently present 
psychiatric disorder was either incurred in 
or aggravated by service.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.  

5.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and extent of his neurological 
disability.  The claims file and a copy of 
this remand should be forwarded to the 
examiner for review.  A full history should 
be elicited from the Veteran during the 
course of the examination.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations of the Veteran's 
neurological disorder.  Specifically, the 
examiner should indicate whether the 
disorder is characterized by dizziness and 
staggering.    

The examiner should also offer an opinion 
regarding the impact of this disability on 
the Veteran's ability to work.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.  

6.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
severity of his cervical spine, lumbar 
spine, knee, and hip disabilities.  The 
claims file and a copy of this remand 
should be forwarded to the examiner for 
review.  A full history should be elicited 
from the Veteran during the course of the 
examination.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations of the Veteran's 
spine, knee, and hip disabilities.  

The results of range of motion testing of 
the cervical spine, lumbar spine, knees, 
and hips should be reported, and any 
excursion of motion accompanied by pain 
should be specifically identified.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  Stated differently, the 
examiner should identify the point at which 
pain or any other factor limits motion.

Regarding the cervical and lumbar spine 
disabilities, the examiner should describe 
the duration during the previous year of 
any incapacitating episodes.

With respect to the Veteran's bilateral 
knee disability, the examiner should 
indicate whether there is clinical evidence 
of instability and if so, its severity.  

The examiner should also offer an opinion 
regarding the impact of the disabilities on 
the Veteran's ability to work.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

7.  Schedule the Veteran for a VA 
dermatology examination to determine the 
severity of his eczema.  The claims file 
and a copy of this remand should be 
forwarded to the examiner for review.  A 
full history should be elicited from the 
Veteran during the course of the 
examination.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
manifestations of the Veteran's eczema.  
The examiner should specifically identify 
the percentage of the entire body and 
percentage of exposed areas affected by 
eczema.  The examiner should also indicate 
whether the Veteran has used topical 
therapy or systemic therapy.  If there is a 
history of systemic therapy, the examiner 
should indicate the duration of such 
therapy during the previous 12-month 
period.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

8.  Schedule the Veteran for a VA urology 
examination to determine the severity of 
his incontinence.  The claims file and a 
copy of this remand should be forwarded to 
the examiner for review.  A full history 
should be elicited from the Veteran during 
the course of the examination.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
manifestations of the Veteran's 
incontinence.  The examiner should indicate 
whether the Veteran's incontinence requires 
the wearing of absorbent materials, and if 
so, the frequency with which he must change 
them on a daily basis.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

9.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

10.  Readjudicate the claims on appeal, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


